Citation Nr: 0418290	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of the lumbar spine with arthritis, currently assigned a 20 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Douglas G. Ott, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1975 to October 1978, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate this specific claim, as well as which 
evidence the VA would seek to provide and which evidence the 
claimant is to provide.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given 
the guidance from the Court, this procedural error must be 
addressed prior to final appellate review.

The Board also notes that during the pendency of this appeal, 
VA twice amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which are relevant to the issue on appeal.  The statement of 
the case on the issue on appeal was issued in December 2002 
and did make reference to the first amendments.  However, 
since then, VA has again revised the regulations for 
evaluating disabilities of the spine effective September 26, 
2003.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002); 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003); see also 69 Fed. 
Reg. 32449 - 32450 (June 10, 2004).  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  61 Fed. Reg. 51457.  The RO has not had the 
opportunity to readjudicate the issue on appeal with 
consideration of the most recent revised rating criteria.  In 
light of these changes, which became effective during the 
pendency of the claim, the RO should be given the opportunity 
to consider rating the veteran's service-connected 
spondylolisthesis of the lumbar spine with arthritis under 
the revised regulatory criteria for rating disabilities of 
the spine.  Therefore, the Board finds it necessary to remand 
the veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in December 2001.  However, the Board finds 
that a more recent VA examination is warranted to address the 
new rating criteria.

Further, the Board observes that additional VA outpatient 
treatment records may not be associated with the claims file.  
VA outpatient records dated from February 2001 to September 
2001 indicate that the veteran had a future appointment in 
December.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's back disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate his 
claim for an increased evaluation, and 
the division of responsibilities between 
the VA and the veteran for obtaining 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A. 
(West 2002), and any applicable legal 
precedent. 

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his back disability from 
September 2001 to the present.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for VA outpatient 
records dated from September 2001 
through the present.

3.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his spondylolisthesis 
of the lumbar spine with arthritis.  Any 
tests or procedures deemed necessary 
(including x-rays) should be conducted.  
The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the spine affected should be 
noted.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the back 
disorder under the General Rating Formula 
for Diseases and Injuries of the Spine as 
well as the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  After completion of the above, the RO 
should review the veteran's claim under 
the revised schedular criteria for 
evaluating the spine that were effective 
September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).   

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




